DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (US 3,550,616).
Regarding claims 1, 2, 5, and 6, Graham teaches a case body 110 (fig. 8) in which a cylindrically shaped valve seat (the case body 110 and the valve seat are considered by the Examiner to be essentially one and the same member; the casing being the outer portion of element 110 and the seat being the inner portion of element 110) with a cylindrically shaped inflow opening 122 and outlet opening 118 formed respectively on each end, having an inner diameter larger than the inflow opening (outflow opening is substantially larger than the inflow opening); a valve body 124 disposed and axially moveable within the valve seat, the valve body having an outer diameter slightly smaller than the inner diameter of the valve seat (see marked-up fig. 8 below); a support member 111 (fig. 12) disposed between the valve body 124 and the .

    PNG
    media_image1.png
    199
    453
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 7-15 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Graham fails to disclose (claim 7) the claimed check valve in combination with a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weaver (US PG-pub 20070204918) teaches laterally extending support pieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799